DETAILED ACTION
This Office Action is in response to the filing of the application on 6/09/2021. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-8 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, as filed 7/14/2021, are objected to because Figs. 6, 12b, and 13b fail to comply with 37 CFR 1.84(h)(1) since they show exploded views that are not embraced by a bracket to show the relationship between the separated components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. (US Pat. 8,206,267) in view of Doucot et al. (US Pub. 2015/0328497) in view of Widmer et al. (US Pat. 9,603,768).
Regarding claim 1, Holden discloses a driving system for controlling the movement of an object (device 10 in Fig. 1D; note that the rejection relies on the embodiment in Fig. 1D, but makes reference to other figures to show features that are present but unlabeled in Fig. 1D) with two degrees of freedom of rotation about a first axis of rotation and a second axis of rotation (see Col. 5 lines 61-65 and axes 11 (second axis) and 13 (first axis) in Fig. 1A), said first and second axes of rotation being perpendicular to each other and intersecting each other at an intersection point (see intersection of axes 11 and 13 in Fig. 1A), the driving system comprising a first support structure which is stationary (support structure 19 in Fig. 1D), a second support structure which is supported by the first support structure for rotation about said first axis of rotation (footplate 15 in as seen in Fig. 1D and labeled in Fig. 1A), said first axis of rotation being fixed to the first support structure (first axis 13 being fixed to the support structure 19 in Fig. 1A, see also Fig. 9 which shows movement about that axis and the axis is fixed to the support structure), a first actuation unit (actuator 68 in Fig. 1D, specifically the one along the long side of the footplate, corresponding to being around axis 13 in Fig. 1A) a first output member (shaft 41 in Fig. 1A, on which a first actuator 68 in Fig. 1D is mounted on), and a second actuation unit (actuator 68 in Fig. 1D, specifically the one along the short side of the footplate, corresponding to being around axis 11 in Fig. 1A), a second output member (shaft 30 in Figs. 1A, on which a second actuator 68 in Fig. 1D is mounted on), wherein the first output member is drivingly connected with the second support structure for rotation about the first axis of rotation (a first actuator 68 is attached to shaft 41 for movement about axis 13 in Figs. 1A-1D, see also movement shown in Fig. 9), wherein the first actuation unit is arranged to control the rotation of the first output member, along with the second support structure, about the first axis of rotation (a first actuator 68 is attached to shaft 41 for movement about axis 13 in Figs. 1A-1D, see also movement shown in Fig. 9; see also Col. 8 lines 16-20 and Col. 9 lines 30-35), wherein the second output member is supported by the second support structure for rotation about said second axis of rotation, said second axis of rotation being fixed to the second support structure, so as to rotate alongside the second support structure (see Fig. 9 which shows the axis 11 and shaft 30 rotating the footplate 15, where the shaft 30 which holds axis 11 moves and rotates with the footplate 15, where shaft 30 is supported by footplate 15 since it is connected to and runs through footplate 15), wherein the second actuation unit is arranged to control the rotation of the second output member about the second axis of rotation (second actuator 68 is attached to shaft 30 for movement about axis 11 in Figs. 1A-1D, see also movement shown in Fig. 9; see also Col. 8 lines 16-20 and Col. 9 lines 30-35), wherein the second actuation unit is supported by the second support structure so as to be drivingly connected with the second support structure for rotation about the first axis of rotation (see actuator 68 in Figs. 1D which is attached to the shaft 30 as seen in Figs. 1A such that it is supported by it and drivingly connected so that it rotates with the footplate 15 about axis 13, as seen in Fig. 9) whereby the object to be moved, once fixed to the second output member, is rotatable about the first axis of rotation under the control of the first actuation unit (a person’s foot, once in footplate 15, is moved by the actuators about the axis as seen in Fig. 9) and about the second axis of rotation under the control of the second actuation unit (see Col. 5 lines 61-67 and Col. 6 lines 1-7 where the device also rotates about axis 11, which is driven by the second actuator 68 as seen in Fig. 1D).	
Holden does not explicitly disclose having a first actuation unit with a first motor device and a first transmission system, where the first motor device controls via said first motion transmission system, the rotation of the first output member along with the second support structure and comprises a first motor and a first drive shaft arranged to be driven by the first motor to rotate about a first motor axis, and wherein the first motor axis is arranged parallel to, and spaced from, the first axis of rotation.
However, Doucot teaches a similar device for two degree of freedom movement of a footplate, where a first actuation unit has a first motor device (see gearbox assembly 1311 in Fig. 11, where a gearbox contains a motor within it) and a first transmission system (the pulley and timing belt assembly 1307 in Fig. 11) , the rotation of the first output member (shaft 1306 in Fig. 11) along with the second support structure (the footplate assembly 1301) and comprises a first motor (the motor within the gearbox assembly 1311) and a first drive shaft arranged to be driven by the first motor (the shaft going through the center of the lower pulley wheel located about the lower pulley 1309 in Fig. 11) to rotate about a first motor axis (the axis going through the center of the lower pulley wheel located about the lower pulley 1309 in Fig. 11) and wherein the first motor axis is arranged parallel to, and spaced from, the first axis of rotation (the motor axis about lower pulley 1309 in Fig. 11 is spaced and parallel to the axis of the shaft 1306 that is it functionally connected to).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first actuation unit of Holden to be a gearbox and pulley system as taught by Doucot, as the pulley system provided is cheap, compact, and simple while still yielding the predictable result of providing movement to the footplate (see Doucot [0073]).
The modified Holden device does not have a second actuation unit with a second motor device and a second transmission system, wherein the second motor device is arranged to control, via said second motion transmission system, the rotational of the second output member about the second axis of rotation and comprises a second motor and second drive shaft arranged to be driven by the second motor to rotate about a second motor axis, and the second motor axis is coaxial with the second axis of rotation.
However, Widmer teaches a second actuation unit (see the actuation system containing motor 56, reduction gear train 58, rotary drive linkage 62, mounting block 52, as well as some motor shaft that is driven by the motor 56 in Fig. 1) with a second motor device (the motor 56 in Fig. 1) and a second transmission system (the reduction gear train 58 in Fig. 1), wherein the second motor device is arranged to control, via said second motion transmission system, the rotation of the second output member about the second axis of rotation (where the motor 56 in Fig. 1 drives the reduction gear train 58 which in turn rotates the mounting block 52 to drive the footplate about an axis of rotation (where the mounting block is fixed to the footplate)) and comprises a second motor (motor 56 in Fig. 1) and second drive shaft (the shaft that comes out of motor 56 in Fig. 1, in order to drive the reduction gear train and the mounting block) arranged to be driven by the second motor to rotate about a second motor axis (see Fig. 1 where motor 56 some drive shaft member along axle 54 that is driven to cause the rotation about that axis), and the second motor axis is coaxial with the second axis of rotation (see Fig. 1 where the axis of motor 56 is coaxial with the axis of rotation about the axle 54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second actuation unit of the modified Holden device to be the actuation unit as taught by Widmer, as the actuation unit of Widmer is still able to perform the function of facilitating rotation about an axis of a footplate, with the added benefits of allowing for more control over speed, power, direction, and extent of rotation (Widmer; see Col. 4 lines 44-53). 
Regarding claim 2, the modified Holden device has wherein the first axis of rotation is oriented horizontally (Holden; see axis 13 in Figs. 1A-1D) and wherein the first motor axis is arranged underneath the first axis of rotation and at a distance from a vertical plane passing through the first axis of rotation (Doucot; see the motor axis in line with gearbox 1311 in Fig. 11 which is underneath the axis and vertically apart from the axis of rotation shown about axis of shaft 1306).
Regarding claim 4, the modified Holden device has wherein the second transmission system comprises a reducer gear (Widmer; see reduction gear 58 in Fig. 1) arranged coaxially with the second motor (Widmer; see Fig. 1 where reduction gear 58 is coaxial with the motor 56). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. in view of Doucot and Widmer as applied to claim 1 above, and further in view of Shinomiya et al. (US Pub. 2010/0248921).
Regarding claim 5, the modified Holden device has a rehabilitation machine for rehabilitation of the lower limbs and the trunk of a patient (Holden; see Figs. 2A-2D where the device is used on the lower limbs and body of a person for rehabilitation), comprising a base structure (Holden; see Fig. 2A where the base structure is the frame 100), a platform mounted on the base structure and configured to allow the patient to rest on it with one foot only or with both feet (Holden; see Fig. 2A where the platform is platform floor 91), a seat (Holden; see Fig. 2C and 13 where a patient can be seated with the device), a first driving system for controlling the movement of the platform with two degrees of freedom of rotation about two perpendicular axes of rotation (Holden; the driving system in the rejection of claim 1, being the pulley system in Fig. 11 of Doucot and the motor assembly in Fig. 1 of Widmer) and a control unit for controlling the first driving systems to cause movement of the platform according to predetermined operating modes (Holden; secondary controller 102 as seen in Col. 12 lines 38-47 which controls the device 10).
The modified Holden device does not explicitly have a second driving system according to any one of the preceding claims for controlling the movement of the seat with two degrees of freedom of rotation about two perpendicular axes of rotation, and a control unit for controlling second driving systems to cause movement of the seat according to predetermined operating modes.
However, Shinomiya teaches a device for rehabilitating and exercising a patients foot, where a seat that the user sits in has a driving system allowing for movement in three directions (see Fig. 5 where elevation unit 60 moves the seat up and down, and a seat dive unit 50 moves the device in the shown X and N directions) in order to vary the amount of weight the user is putting on their foot and thus onto the foot plate (see [0056] lines 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to copy the drive system for the footplate of the modified Holden device to be in the seat and to further include an elevation unit in order to create a driven seat as taught by Shinomiya, as it would allow for the seat to move in three different directions so that the seat can be adjusted for different users, and so that a user can vary the weight they apply to the footplate through their foot by adjusting their position (see [0056] lines 1-14), while controlling the driving system with a controller (Holden; Col. 12 lines 38-47).
Regarding claim 6, the modified Holden device has a linear movement device for moving the seat relative to the base structure, and hence relative to the platform along three perpendicular directions (Shinomiya; the elevation unit 60 in Fig. 5 incorporated with the driving system of Fig. 11 of Doucot and Fig. 1 of Widmer into the seat of Holden, allowing for the seat to move relative to the base structure in three perpendicular directions (an up-down direction provided by the elevation unit, and the two different side-to-side directions provided by the two axes of rotations about shafts 30 and 41 in Fig. 1A of Holden)).
Regarding claim 7, the modified Holden device has wherein the platform comprises a first platform part connected to the second output member of the driving system (Holden; see platform 91 in Fig. 2A where a first part of the platform directly connects with the second output member (shaft) of the footplate), a second platform part which extends around the first platform part and is separate therefrom (Holden; in Fig. 2A the mounting devices 99 that surrounds and is separate from the rest of the platform 91), and a locking device for connecting selectively the second platform part to the first platform part (Holden; see Col. 11 lines 7-10 where mounting devices 99 are able to be attached into the frame and thus locked into place, the locking device being the means by which the mounting device is attached to frame 100 in Fig. 2A).
Regarding claim 8, the modified Holden device has a force and/or torque sensor device arranged between the second output member of the first driving system and the platform (Holden; see torque sensors 67 in Fig. 1D which are between the shaft of their respective driving systems, and the platform that surrounds the footplate as seen in Fig. 2A) and between the second output member of the second driving system and the seat (Holden; see torque sensors 67 in Fig. 1D which are between the shafts of the driving system of the footplate, and a seat where a person would be seated as seen in Fig. 13) so as to provide signals indicative of the forces and/or torques exchanged between the patient and the first driving system via the platform (Holden; see Col. 9 lines 42-51 where the torque sensors gather data regarding the movement about the shafts of the footplate device, which is a torque generated by the interaction between the patient and the driving system of the platform) and between the patient and the second driving system via the seat (Holden; where the torque sensors get a torque value applied between the driving system of the footplate and the user who is seated as seen in Fig. 13, such that the torque data gathered has measurements based on the interaction between the patient and the driving system due to the seat, with the seating changing how the user interacts with the footplate).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 5-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-6 of prior U.S. Patent No. 11,103,411. This is a statutory double patenting rejection.
As can be seen by comparing the language of the claims of the instant application and the  ‘411 patent, claim 3 of the instant application is identical in language to claim 1 of the ‘411 patent, and likewise claims 5-8 of the instant application are identical in language to claims 3-6 of the ‘411 patent. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,103,411. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application are merely broader in scope than claim 1 of the ‘411 patent, having identical language for the claimed subject matter, and instead only missing  the limitations of claim 3 in order to be identical to claim 1 of the ‘411 patent. Likewise, claim 4 of the instant application is identical to the language of claim 2 of the ‘411 patent, except it is broader in scope since it does not depend on claims 2 and 3 in the instant application. Hence, there is no patentable distinction between claims 1-2 and 4 instant application and claims 1-2 of the ‘411 patent, as the two have identical language, excepting where the ‘411 patent has additional limitations.
Allowable Subject Matter
It is noted that claim 3 is rejected under a statutory double patenting rejection, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the outstanding double patenting rejection is addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785